Results of the European Council meeting of 13 and 14 December 2007 in Brussels - Report on the six months of the Portuguese Presidency (debate)
The next item is the statements from the Council and the Commission on the results of the European Council of 13 and 14 December and the report on the six months of the Portuguese Presidency.
I should first of all like to thank the Portuguese President sincerely and to recognise how very successful the Portuguese Presidency has been. I should also like, even though I cannot name them all, to mention a few representative people: the President-in-Office, Prime Minister José Sócrates, Foreign Minister Luís Amado, Secretary of State Manuel Lobo Antunes and also, of course, Ambassador Álvaro Mendonça e Moura. Many thanks to you and all your colleagues who have assisted you.
My sincere thanks also to the Commission and its President, José Manuel Durão Barroso. I should also like to say here once again (I have already said this briefly to the European Council) that the fact that we have been able to reach a result on the important issue of the Galileo Project is also due to the fact that the European Commission and the European Parliament have cooperated so well together and we have in the end been able to achieve a good result together with the Portuguese Presidency. Many thanks to the Commission too in this respect.
Ladies and gentlemen, the past week has been very eventful. First of all the signing of the EU Charter of Fundamental Rights on Wednesday in the European Parliament in Strasbourg, followed by the signing of the Reform Treaty on Thursday in Lisbon and finally the Summit on Friday in Brussels. I must say, President-in-Office, Mr Sócrates, that the ceremonial signing of the Treaty at the Hieronymus Monastery in Lisbon was a very beautiful, symbolic expression of our many common interests. We hope that all the parliaments and peoples will now follow Hungary's example and quickly adopt the Treaty as well.
Mr President, President of the Commission, ladies and gentlemen, the Portuguese Presidency and I myself have reached the point of reporting on our Presidency to Parliament with the feeling that we have done our duty. I think you will agree with me when I say that Europe and the Europeans have good reason to feel satisfied with political developments over the last six months. Indeed, I am convinced that Europe today is stronger, more self-assured and more confident. At the end of these six months it is a better Europe; better in relation to itself, but also better in relation to the rest of the world.
Mr President, ladies and gentlemen, you are well of the three priorities of the Portuguese Presidency. The priorities, I would recall, were the Treaty and the EU-Brazil and EU-Africa summits. As I had the opportunity to say here in the session launching the Portuguese Presidency, they were always the three main priorities of the Portuguese Presidency, right from the beginning.
I am very pleased to tell you that we have achieved all the goals we set ourselves for these six months. But let us begin with the goal that was the most important of all: the Treaty. The Treaty, the new Treaty for Europe. This was always the top priority, and the new Treaty that we signed in Lisbon and named the Treaty of Lisbon is, of course, a treaty that resolves Europe's institutional deadlock, a treaty that responds to Europe's institutional crisis. I must tell you that no sign of confidence was of greater importance for the European project, for Europeans and for the European economy than overcoming that deadlock and that crisis.
But this Treaty also responded to the three major challenges facing Europe. First, the challenge of European citizenship. The challenge of affirming the values underlying our political project and that affirmation of values and of European citizenship is contained in the Charter of Fundamental Rights that we proclaimed in this Parliament but which has legal force through its inclusion in the Treaty of Lisbon. That was the first challenge.
The second, of course, was to give Europe better decision-making ability. Anyone who is familiar with Europe clearly understands that a Europe of 27 had to change its rules. Changing the rules, keeping the rules democratic, but allowing the institutions to respond more effectively and efficiently on behalf of all Europeans to the challenges of the new world. This challenge was also addressed by the Treaty of Lisbon.
Finally, the challenge of having stronger and more capable institutions, institutions equal to the new demands that Europe is facing. This challenge is also now addressed by the Treaty of Lisbon. And if we want to attempt to sum up the Treaty of Lisbon it is precisely here that we should do it. It is a treaty that meets the three major challenges: transforming Europe into a political project that affirms its values and affirms European citizenship, a Europe that is now better able to take up the challenges of modern times, that has the conditions for more effective decision-making, and also a Europe that has strengthened its institutions to respond to Europeans' aspirations and also to what the world expects of Europe.
This is an important treaty for Europe, but it is also a treaty that makes Europe stronger to serve a better world. It is not only a treaty for the Europeans, for the European economy, it is also a treaty that gives a clear signal to the world that Europe is back and is back to pursue a European project in a form to inspire many continents all over the world. The Treaty: this priority was achieved under the Portuguese Presidency. But while the Treaty was perhaps the greatest contribution that we made to a stronger Europe, I would like to emphasise the other two priorities.
First, the summit with Brazil. Why Brazil? For the simple reason that EU external policy already included annual summits with India, Russia and China but has never had an annual summit with Brazil. By approving a strategic partnership at that summit we are transforming the EU's external policy into a more coherent and more understandable policy. We now have a policy with BRIC - Brazil, Russia, India and China - that serves a Europe that wants to be a global political player. This summit with Brazil and the strategic partnership that we established has enhanced Europe's external policy and established better conditions to bolster the European economy, and also to endorse the values and aims of the European project.
Thirdly the summit with Africa. The Africa summit. When we embarked on the Africa summit we were well aware of the difficulties we were facing, but we overcame them because it was clear from the start that we were right, that Europe was paying the price of seven years with no political dialogue with Africa, that this was bad for Africa, bad for Europe and bad for the world. There was no reason not to have a broader and global political dialogue with Africa. And perhaps Portugal's sensitivity made it better placed to appreciate that this was a mistake. We corrected this mistake with the Africa summit. The summit was a success, because for the first time in the history of the world, Europe has a joint strategy with Africa. Let us not deceive ourselves; it is not a European strategy for Africa, or vice versa. No, it is a joint strategy of both continents and a joint strategy that is being pursued on the basis of five main themes that are important to both continents: peace and security, climate change, human rights, areas that are - migrations too, excuse me, I was forgetting that area of major importance - those are the five structuring themes of a political dialogue with Africa that, as I said, concerns Africa, Europe and also the world as a whole. But we did not restrict ourselves to approving a joint strategy, we also laid down an action plan and a mechanism for implementing the strategy, and we are now setting up an institution between the European Commission and the African Union, the African Union Commission, to enable them to work together to implement what we have agreed.
Ladies and gentlemen, I am in no doubt that anyone at all familiar with these issues, anyone interested in human rights, in issues of climate change, of migration and immigrant advocacy, of development or security, will be pleased to see that Europe and Africa have at last set up a political framework for negotiation and dialogue.
I am in no doubt that Europe's external policy is better and richer since the Africa summit and I am therefore pleased to tell you that over these six months we have succeeded in overcoming obstacles and deadlocks, and that we have also succeeded in overcoming prejudices so that we can claim today, at the end of the Portuguese Presidency, that Europe has become stronger not only internally but also in its external policy.
We now have a coherent policy in relation to the BRIC countries and a political dialogue with Africa that everyone involved in external relations thought it was a mistake not to have in recent years. The Treaty, Brazil and Africa are achievements, and achievements for the benefit of Europe, but I have to say, ladies and gentlemen, Mr President, that there is not time here to recount, even in summary, all the achievements of the Portuguese Presidency, but I would like to tell you, albeit briefly, that this Presidency has left its mark on the main items on the European agenda and I would like to begin with the agenda regarding freedoms.
This Presidency left its mark on the freedom agenda the moment we proclaimed here the Charter of Fundamental Rights and that was a decisive moment for the European project, and the Charter of Fundamental Rights, as I have said earlier, now has legal force in the Treaty of Lisbon. It was also under the Portuguese Presidency that we succeeded in establishing the European Day against the Death Penalty and this honours European values and gives a clear signal to the world of Europe's defence of the value of life. I would also like you to know that it was during the Portuguese Presidency, at the Third Committee of the United Nations General Assembly, that a moratorium on the death penalty was agreed and that vote came as a result of a European proposal that honours European traditions and values. Moreover, I would also like to highlight in this freedom agenda the efforts that the Portuguese Presidency made to extend the area of freedom of movement to the new Member States.
On 21 and 22 December, with the President of the Commission, and a number of ministers, I will have the opportunity to be present at the borders where controls are to be abolished, with nine countries entering the Schengen area, thereby fulfilling the greatest aspiration of those citizens who want to be part of Europe, to have freedom of movement while at the same time belonging to an area that safeguards their security.
SISone4all is a nice story, because it was at Portuguese insistence that on 31 December 2007 these internal border controls will be abolished, because it was a Portuguese minister who would not accept the idea that it was technically impossible to connect the databases of the new countries to the databases of the Schengen system, and because it was a Portuguese firm that proposed a technical solution to the problem. On 21 and 22 December we will be in those countries telling them that Portugal is very proud to have been able to contribute with Portuguese technology and Portuguese political will to enable those countries to give their citizens full freedom of movement, because that is the highest aspiration of the European peoples. I am from a country that experienced that moment; I remember well the moment when border controls between Portugal and Spain were abolished, and indeed for the first time we felt part of the European family. It is for that reason that if there is a symbolic moment of this Presidency it will be when the Portuguese and other politicians, and the President of the Commission, are present at those borders to mark the moment when controls are abolished, thereby realising a European dream and aspiration to create that area of freedom of movement and security that the Schengen area represents.
We did leave our mark on the freedom agenda, but also on the social agenda. I would like to remind everyone that it was during the Portuguese Presidency that an agreement was reached between European trade unions and employers' associations, and it is a very important agreement that underlines the challenges for the European labour market, but it was also during this Presidency that all the countries agreed on the common principles of flexicurity, so acting as a driving force, moving ahead with this European model designed to make the flexibility that is indispensable to competitiveness compatible with security for workers, which is peculiar to the European social model.
Finally on this social agenda, I would like to highlight the attention that we gave to migration policy. Over the six months we placed much emphasis on this issue. We held an international conference in Lisbon because our goal was and is to help lay down or set out the broad guidelines for a European migration policy. At the latest Council, the President of the Commission had the opportunity to present the Commission's document defining the bases of that policy, a migration policy that essentially has three pillars: inclusion of immigrants, combating illegal immigration, and cooperation with countries of origin, so as to regulate migratory flows and thereby protect immigrants. That is a landmark, an important item on the European social agenda and Portugal is very proud to have helped make progress on that European migration policy.
The Portuguese Presidency also made its mark on the economic agenda, by which I mean, as the President of the European Parliament said, our approval under this Portuguese Presidency of the Galileo project, which for many years was dragging its feet, damaging Europe and sending out a clear signal to the whole world that Europe was incapable, in such a decisive sector, of having its own project. This Galileo project is perhaps one of the infrastructure projects for raising Europe's profile in the world and endorsing Europe in the highly competitive field of telecommunications. That is why we are very proud that it was under the leadership of the Portuguese Presidency and of Minister Mário Lino that agreement was finally reached that distinguishes Europe and the European project. Also on the economic agenda, I would like to highlight our contribution to a Europe-wide maritime policy, with the approval of the Framework Directive on the marine environment strategy as a basic condition for Europe to have a consistent approach between all countries in their relationship to the sea.
As regards energy and climate change, I would like to highlight just two points: the first was the conclusion of the strategic plan for energy technologies. That is an absolutely fundamental point marking Europe's ambitions in this area and its will to invest as much as possible in innovation and research so that we can meet the challenges of the future. I would also like to point to the Bali agreement, achieved under the Portuguese Presidency, which provides us today with a clear roadmap for negotiations so that in 2009 we can again reach a global agreement to respond to the challenges of climate change.
Finally, ladies and gentlemen, we also left a mark on the agenda for the future of the European Union meaning, of course, the Declaration on Globalisation that we approved in the latest Council. This declaration means the following: firstly, Europe has solved its institutional problems and is now looking to face the challenges of this changing world to assume a position of leadership in institutional reform, to address education, training and research as a central issue to solve Europe's role in a globalised world, but also to combat all the environmental challenges threatening the world. This European globalisation agenda means that Europe is back, and Europe is back to discussing absolutely fundamental issues that it had unfortunately put very much on the back burner because in recent years it was so tied up with its institutional problems.
A declaration on globalisation, but also an agreement on the Reflection Group. At the recent Council we adopted a mandate for this Reflection Group to enable it to contribute to a general reflection on this issue and the future of Europe between 2020 and 2030. To enable it to help anticipate and meet the challenges, we also approved the leadership of this group - Felipe González, who is one of the great Europeans in European History, returning to political life to lead a reflection group serving what for him has always been one of his noblest ideals: the European project, together with Vice-Chairs Vike-Freiberga and Jorma Ollila who will join him in leading the group that has been formed in the meantime.
Mr President, ladies and gentlemen, as I said, I am not going to describe every detail of the Portuguese Presidency's achievements, but I would like to tell you that I am very proud of this Presidency and very pleased about it. We achieved all the goals we set ourselves; the most important ones and even those we doubted we would achieve. The Treaty, Brazil, Africa, but also the marks we made in the economic agenda, the social agenda, the freedom agenda and the agenda for the future. This Presidency, Mr President, ladies and gentlemen, is a Presidency of a pro-European country, a country that clearly understands that it is defending its own interests through the European project, in a country committed to European ideals, in a country led by European politicians who clearly understand that what Europe needs is to develop the European project and that this European project is probably the most generous, most critical and most important project of modern times, that this European project is important for Europeans, for the European economy, and also important for the world.
If you will allow me, Mr President, I would like to finish with some thanks, and with a very personal thank you to the Minister for Foreign Affairs, who is sitting here beside me, who has accompanied me throughout these six months, to the Secretary of State for European Affairs, who is here with me, but I would also like to thank the Portuguese diplomatic corps, which organised everything, working in the background and often unacknowledged for the fruits of its labours; I want to thank the whole Portuguese diplomatic corps that gave of its best for its country and for Europe and was headed by one of the great Portuguese ambassadors, ambassador Mendonça e Moura, who is here with me.
Mr President, ladies and gentlemen, we began this Presidency with the motto: 'A stronger Europe for a better world' and we have reached the end of these six months convinced that we have honoured that motto, that we gave of our best as a country so that Europe might present itself as a stronger Europe, a Europe that better serves its citizens and a Europe that is better equipped to play its role in the world.
We did it all for Europe, in the service of Europe, because that is how to defend the interests of Portugal, of Europe and also of the world. I would like to thank all the Parliamentary groups that gave us so much support over this period; I would like to thank the Commission for its support and I would like to thank the President of the European Parliament for his constant help that he never refused the Portuguese Presidency. I am very proud of and very pleased about the Presidency and so I would like to share my happiness with you which is a happiness for Europe.
(Applause)
Many thanks, President-in-Office, for this speech and once again for your great dedication.
Commissioner. - (PT) Mr President, President of the Council, ladies and gentlemen, over the past six months we have had an excellent illustration of what we have championed as the two ways of making progress in Europe. Namely, at the same time as endeavouring to resolve institutional issues, we are endeavouring to make progress in terms of practical results, to demonstrate to our citizens that Europe is truly at the service of their aspirations.
2007 showed that Europe is capable of taking up these challenges. We have just seen the negotiation, agreement and signature of a treaty, the Treaty of Lisbon, that will give Europe the institutions for the future, so that it can respond to the challenges of the 21st century.
At this point, I would like once again to pay tribute to the Portuguese Presidency and especially to Prime Minister José Sócrates for his competent leadership of the European Union. It is also only right to acknowledge the important contribution of the German Presidency and Chancellor Merkel when the mandate was obtained that enabled positive progress to be made on this agreement that is so important for Europe. Certainly at the beginning there were many who doubted the need to make this effort, but the truth is that a few days ago, in Lisbon, the 27 EU governments were able to come together on a treaty that they themselves had negotiated.
That political achievement now has to be put into practice. The Member States have agreed on and signed the Treaty and also agreed to ratify it, so that it enters into force on 1 January 2009. This undertaking by the Member States must be taken very seriously. By signing the Treaty, the governments have taken responsibility to defend the Treaty before their parliaments and public opinion. They must be successful in those tasks if Europe is to move forward.
Mr President, I wish to warmly salute Hungary for the ratification of the Treaty of Lisbon yesterday. The Treaty was ratified with an overwhelming majority: 385 'yes' votes and only five 'no' votes.
(Applause)
I think it is a very symbolic fact and a very positive political signal that one of the new Member States is the first country to ratify the Lisbon Treaty. Hungary deserves our applause.
At the same time, during this period and specifically in these six months, we have seen the European Union taking a lead on policies that affect every European every day: economic growth and job creation, climate change, energy, migration and innovation. These are the issues that will determine the success of Europe now and in the future.
Prime Minister Sócrates has already spoken about many of the achievements of the Presidency. I will not repeat all of them. I could, of course, agree with everything he said: the importance of the European Union-Africa Summit, the first summit with Brazil on the strategic relationship with that very important country, the agreement it was possible to reach on Galileo, and the very important agreement by the social partners on the principles of flexicurity. I could also add some other points and underline some that sometimes have deserved less attention but are also important. For instance, the general political agreement reached with the European Parliament on the creation of the European Institute of Innovation and Technology - a very concrete project and a real flagship for innovation in Europe - and also the launch of an integrated maritime policy for the Union.
This brings to fruition extensive work begun by the Commission almost three years ago, in March 2005. Following a wide public debate on a Green Paper issued by the Commission in June 2006, we have now reached a clear consensus in the European institutions on how important maritime policy is for the Union to meet the challenges of globalisation and competitiveness, of climate change and energy, and to maximise the potential of our oceans and seas in a sustainable manner. Following in the footsteps of the European Parliament's excellent five-committee report of July, the Commission's vision of an integrated maritime policy for the Union and an action plan were fully endorsed by the European Council last week. A particular note of appreciation is due to the Portuguese Presidency for making this a priority for the Union.
How were all these achievements made possible? Central to this has been the effective cooperation between the three core institutions: Parliament, the Commission and the Council of Ministers have been able to work together to develop a real consensus across a wide range of the European Union's work. We have also benefited from a growing realisation that the European Union offers the right vehicle to address today's big challenges. Just look at the Eurobarometer figures released today. These confirm the figures from spring this year that overall support for the European Union is higher than at any time over the past decade. We are winning the trust of European citizens; now we must show that we deserve that trust.
Last week, in a matter of days, we saw the proclamation of the Charter of Fundamental Rights by the three institutions in the European Parliament in Strasbourg, the signature of the Treaty of Lisbon and, following those very important moments, a European Council focus on key issues of direct interest to citizens.
After the historic steps of Wednesday and Thursday, on Friday the European Council returned to the crucial task of turning the Europe of results into reality, and we now have a framework in place for the results the European Union should deliver in 2008.
Critical to our future action is the importance of globalisation. It was not so long ago that policy-makers tended to shy away from globalisation. Globalisation was seen as being too difficult and too divisive, and sometimes we even wanted to avoid the word. The Declaration on Globalisation approved by the European Council has turned this around. We know now that Europe can unite around an activist, proactive approach to globalisation. Not all the impact of globalisation is positive - we know that - but that is no reason for passivity. It should rather redouble our efforts to make the most of the opportunities for Europe offered by globalisation. The European Union has every reason to feel confident about its future in the age of globalisation. It is showing how the values which govern European society are fully compatible with the proactive approach to globalisation. That is the message to come out of the Declaration on Globalisation. There is now a real sense of momentum in our agenda for succeeding in the age of globalisation, a momentum we will keep up by a series of Commission initiatives in the coming months.
I was pleased that the Portuguese Presidency decided to devote particular attention to migration. If we manage the issue of migration well, everyone can benefit: Europe, the European Union Member States, but also the countries of origin and the migrants themselves, because, as the President-in-Office of the Council has just reminded us, this is also a social issue. The European Council backed the integrated approach proposed by the Commission early this December. To back up the proposals we already have on the table, such as illegal migration, undeclared work and the blue card for highly-skilled workers, we will come forward with new proposals next year to build a truly comprehensive approach at European level regarding migration.
Before this, we will come forward with our package of measures to realise the Union's promises on climate change and energy. This is another point about globalisation: climate change and the need to have a global solution to a global problem. I am happy to say to you that Europe is really leading this issue worldwide. I am proud that the European Union and our 27 Member States spoke with one voice at the Bali Conference. The declaration is an important step in the right direction on the road to Copenhagen in 2009. I know that some of us would have wished for more - I personally would have preferred more - but the fact that there was a consensus at a United Nations Conference and a commitment to a target date and a post-2012 regime was in itself a success and, let us be frank, that success would not have been possible without European leadership and European unity.
The focus is now on the need to ensure the follow-up and insist on ambitious, binding targets for the reduction of CO2. Just a few days after Bali, there is a palpable sense that the wind of change is blowing in our direction. Some of our main partners who have not yet changed their minds - Australia already has - will change their minds. But we need to keep up the pressure to give meaning to our leadership. The best way to do this is to show we mean business by driving on with our own proposals. I want to work closely with this Parliament over the next year and agree a common goal of a political agreement on the full package by the end of next year.
The European Council also took the opportunity to look further ahead, not only in terms of a declaration on globalisation but to come up with some ideas. The reflection group is an innovative approach, one which can pay off. Looking ahead to 2020, 2030 requires discipline and imagination, but the result can help us to keep the focus on the big picture, in particular on the global challenges. The group can count on the support of the Commission when the full team starts its work later next year. I also welcome the choice of Felipe Gonzáles, a very experienced statesman and a committed European, as Chairman of the Group, and the two Vice-Chairs, Mrs Vike-Freiberga and Mr Jorma Ollila.
The European Council also looked at more immediate challenges. The stability of Kosovo is heavily dependent on a united European Union, and a solution for Serbia and Kosovo lies in Europe. They know that and we know that. We must carry this through into determined and united European Union action. This is a stern test for Europe, one that we cannot afford to fail. The European Commission encourages the Member States to keep a united and coherent approach regarding the Kosovo issue.
Before I finish, let me say that the Commission is extremely satisfied that European consensus on humanitarian aid has been adopted by Parliament and the Council. The declaration that I have the honour of signing after this sitting with President Pöttering and Prime Minister Sócrates is a wide-ranging policy statement about our objectives, principles and good practice approaches to humanitarian aid, delivered both bilaterally by Member States and by the European Community.
The consensus is a milepost for European Union humanitarian aid. The European Commission alone is the second largest humanitarian donor in the world and, by driving forward this consensus, has responded strongly to the increasingly challenging environment facing humanitarians. The raising of the Commission policy voice in this area, in the light of its considerable experience in the provision of humanitarian aid and its unique role at the heart of the European Union, is positively welcomed by the Member States, Parliament and also humanitarian partners. Internal work has now been launched to translate the commitments contained in the consensus into a draft action plan that should be presented in the first semester of 2008.
Finally, as President-in-Office of the European Council, Prime Minister Socrates has just said, this year's work is not yet over. I will have the honour before the end of the year to join him in very symbolic acts of opening our internal borders. As of 21 December 2007, we will live and circulate in an area of 24 countries without internal borders. This is a unique and historic accomplishment. Estonia, the Czech Republic, Latvia, Lithuania, Hungary, Malta, Poland, Slovakia and Slovenia will lift internal border controls. This will make travelling for all Europeans quicker and easier. From 21 December 2007 travel will be possible from the Iberian Peninsula to Poland, from Greece to Finland without border checks.
I also congratulate the Portuguese Presidency on its strategic leadership for the successful implementation of the Schengen Information System project: the 'SIS One For All'. The lifting of the European Union's internal borders brings opportunities for people living, circulating and doing business in Europe. It is important to explain to our citizens that, at the same time as we are lifting border controls and promoting freedom, security standards are also being reinforced, because this also means efficient checks at external borders. We should not forget that now, for example, the Spanish border is the Polish border and the Polish border is also the Greek border, so we can do this without a reinforcement of our security at the external borders and we are moving ahead only because those Member States have made the effort required. So I believe that - not only from a symbolic point of view - this will be a very important development of our new, enlarged, committed Europe.
The overall message from 2007 is one of great hope, and no little expectation. The eyes of Europeans are turning to the European Union for the answers to so many questions. The past few months can give us confidence that we are up to the task.
(Applause)
Commission President, many thanks for your speech and your dedication.
Mr President, President of the Commission, President-in-Office of the Council, ladies and gentlemen, today this Parliament celebrates a fully functioning Europe. The Treaty of Lisbon is signed. Its ratification has begun. I congratulate Hungary, the first of our Member States to have ratified it.
With the Treaty of Lisbon, our shared values - democracy, freedom, solidarity - and our objectives - peace, security, environmental protection and prosperity - reaffirm our common destiny. Yes, the Treaty of Lisbon gives our Union greater cohesion. The integration process we began 50 years ago is still ongoing: we are still united in diversity! It is this diversity of origin, culture and language that makes Europe truly rich and that is established in the Treaty of Lisbon. It is from inclusion that pluralist Europe draws its strength.
We, the law-makers, have a duty of explanation towards our fellow citizens. Let us make it as simple as possible. The European Union and the Member States are united. They share their competences. They have decided to exercise part of their sovereignty jointly. Let us ask of Europe the things in which it has competence and let us ask of the Member States the things in which they have competence.
My group will continue to campaign for the Treaty of Lisbon and the European Charter of Fundamental Rights, which puts the seal on our shared values. Let us hope that this is explained, understood and above all respected by everyone, and that this Treaty also gains the support of the greatest number of our fellow citizens.
From 2009, the new institutional framework provided by the Treaty of Lisbon will increase this Parliament's powers. It is important to know that from June 2009 the results of the European elections will determine this Parliament's composition and will affect the appointment of the President of the Commission. Obviously my group hopes to convince as many of our fellow European citizens as possible to vote for EPP-ED leadership, a leadership capable of pursuing a socioeconomic strategy to deal with globalisation and an ageing population, a leadership capable of investing in research and development, of developing a European area of justice and security to fight crime, illegal immigration and terrorism more effectively, a leadership capable of making the right choices for the protection of our environment, sustainable development and our energy independence, a leadership capable of conducting a foreign policy that enables Europe to speak with one voice. That, for us, is the basis of the competences of a united Europe and of future governance, European governance. That is what is needed in Kosovo today to keep the peace. Peace and stability in the Balkans, at the gates of the EU, is very much a matter for Europeans.
Good governance of Europe also has a medium- and long-term vision, however, and we support the European Council's decision to set up a Reflection Group to measure the future impact of decisions taken today, here, at the heart of our democracy, which will seek solutions to the challenges that a united Europe will have to face in the next 10, 20 or 30 years, which will reflect on EU development strategies. Only strong governance can dispel the reluctance and opposition to the fight against climate change. The assessment of Bali is a striking example. Europe needs a leadership role in order to tackle climate issues, first in Poznan in 2008, where the next negotiations on the climate will take place, then in Copenhagen in 2009. We European politicians have a major responsibility there. Mortgaging our children's and grandchildren's future would be a crime. It is up to us to convince our American partners of this.
Climate and good governance in Europe are also matters to be dealt with today, here in Brussels, as the Ministers of Agriculture and Fisheries meet for their annual marathon of discussions on production quotas. Let us not forget the impact of climate change on food production. We have already experienced large increases in the price of food products, last August. Yet another has occurred, with wheat and rice reaching record prices. Once again, European citizens are waiting for answers from Europe, as well as concerted, coordinated action.
Mr President, President-in-Office, ladies and gentlemen, we have built 50 years of peace, we have managed to create a single market, we have abolished internal borders, we have a Central Bank and a European currency, since Amsterdam we have been working on a common foreign policy, and we have Europol and Eurojust. We are creating an area of security and justice by enlarging and expanding the Schengen area. Europe's demand is greater. The Treaty of Lisbon is bringing the EU out of its downward spiral.
For me and my group, the construction of Europe in the 21st century is once again becoming synonymous with enthusiasm and ambition. From a free trade area to a true political Europe, we are starting to talk about the European project again and are ready to make choices. In this new globalised world, there is no place for 'everyone for himself'. Our Member States, however large or densely populated they may be, have no chance of prosperity without integration.
Thank you to the President, thank you to the President-in-Office of the Council, thank you to the President of the Commission, season's greetings to us all and above all our best wishes for the adoption of the Treaty in 2008 by the other 26 countries.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, the Portuguese Presidency has been a success and I congratulate you, Mr Sócrates, and your entire government, on this success.
The Lobo Antunes family has given us not only a good Secretary of State, but also a distinguished writer who has written an interesting novel entitled The Splendour of Portugal, a line from the national anthem. Portugal's reputation has grown with this Presidency, specifically thanks to three things, which you yourself have mentioned. Yes, indeed, in relation to Europe the Africa Summit has given back to Africa part of that dignity of which we Europeans have deprived Africans for a long time. This has been one of the successes of your Presidency. The fact that you have organised a summit with Brazil shows that policy on Latin America has to be given greater attention in European policy because it is in fact based on common traditions (Portugal, Brazil, Spain, South America, Central America), but also today specifically on common values as well, which we share above all with a region of the world - Latin America. Organising this summit with Brazil was therefore the right step. While we are on the subject of common values, I would like to thank you especially, on behalf of my Group, for focusing your activities on the battle to abolish the death penalty and for creating a European Day against the Death Penalty, one of the glories of the Portuguese Council Presidency.
(Applause)
However, we also have challenges ahead of us. The Treaty has been solemnly signed, but I have already experienced the solemn signing of a treaty and I have seen all those who solemnly signed it. I have also seen the undergrowth into which they subsequently disappeared, those solemn signatories! Some are no longer in office and this may also be a good thing. Now that this Treaty is being ratified, there is something to fight for. We have already expressed our thanks to Hungary. But if we want to be successful in 2008, we also have to look at precisely what is contained in the conclusions of the Council session held after the ceremonial signing.
On behalf of my Group, I welcome the fact that the Council acknowledges that the guidelines on an integrated economic policy must be revised. I hope the Commission takes this seriously and provides an appropriate statement. I also welcome the fact that the Council is asking for a Commission statement on services of general interest, which is also one of our Group's demands. I have written to all the Heads of Government on this. I hope that you, Commission President, will now finally take this seriously, because you said only a few weeks ago that we did not need a statement of this kind. The Council disagrees with you here and, as Socialists, we are on the Council's side.
You have said, Commission President - and that is why I am appealing to you now - that our work is not yet over. You referred here to Schengen. Together with Mr Sócrates you are going to open the borders. That is fantastic. But I know you will still have your work cut out tomorrow. The Commission wants to conclude the draft Directive on cross-border health services tomorrow. I do not know whether it makes sense for a decision like this to be made quickly at the Commission with one day to go before Christmas or before the Christmas holidays. Bolkestein was also decided quickly one day before the summer break and subsequently cost us the ratification of the Constitution. I would therefore say to you: if you adopt it tomorrow, please be aware that everything outside the framework of the Services Directive, i.e. outside the country of origin principle, is subject to the following interpretation: we have set a clear framework in the context of the Services Directive. If we try to force the country of origin principle through the back door again with specific directives, we will be up against the opposition of the Socialist Group in the European Parliament. Bear this in mind for the resolution tomorrow!
We need ratification to be successful in 2008. Europe's citizens have seen that the Portuguese Council Presidency - together with the German Presidency, too, I happily acknowledge - has led this Union out of stagnation in 2007. We have begun to move, we now have a new basis for the Treaty, but one which is not yet in force. If we want it to come into force, then we need the trust of the people. If we want to gain this trust, however, we have to say to the people: 'Europe is organised on the basis of social responsibility'. The 'Chicago Boys' in your Commission cannot come riding up again behind Father Christmas! What we do need in Europe is a clear commitment from the Commission as well that Europe is socially responsible. Otherwise it will fail.
With that I wish you all a Happy Christmas!
(Laughter and applause)
o
o o o
There has been some talk about the efforts of the Portuguese Presidency to abolish the death penalty and achieve a moratorium. You will certainly all have noticed that the US State of New Jersey has abolished the death penalty. I have written to the Governor of New Jersey, Jon Corzine, today and congratulated him and the Legislature on this decision.
(Applause)
o
o o o
on behalf of the ALDE Group. - Mr President, it is often said that the exception proves the rule and this Presidency proved no exception!
Too often we are proffered fine words and vaulting ambitions from Presidency programmes honoured more in the breach than the observance. But, by resurrecting a Treaty that we all thought dead and buried, you have showed the improbable is indeed possible. From here on in, Lisbon will be etched on our memories as the moment Europe gave itself the tools and tenacity to make globalisation work for us, not against us.
Politics would not be politics if we let major successes obscure minor failures. While the Lisbon Treaty is an undisputed success, one should beware of hubris. The Lisbon Summit, while symbolically important, may have pushed Europe and Africa further apart. Consensus on EPAs is receding as swiftly as EU assurances to put trade at the service of development.
What happened to the great debate on flexicurity? Your big idea for revitalising Europe's economy, which fizzled out before we failed even to define it? Where is the blue card for migration? Or greater labour mobility within the Union? Or linking the Lisbon and Gothenburg Agendas through full unbundling and cuts in CO2?
You say you have left your mark on justice and home affairs, but watch out. Data-sharing arrangements are dangerously ahead of arrangements for data protection and data security.
On the positive side of the ledger: European leadership in Bali, an excellent agreement on next year's EU budget, the constructive abstentions you engineered to give us a common policy on Kosovo are tribute to the skills of your ministers.
And, thanks to your courage and determination, Prime Minister, Europe's bigger Member States can only retard rapid progress for so long. For, come 2009, when qualified majority voting is in place, when Parliament holds power of codecision and vetoes can no longer hold Europe hostage, the progressive majority, the centrist majority will succeed in making Europe's choices black and white, unblemished by any blotch of brown.
Europe may have lost Beethoven's 'Ode to Joy', but you have understood well what Shakespeare called the 'the tide of pomp that beats upon the high shore of this world'. And, as befits the leader of a great seafaring nation, you have caught it on the ebb.
(Applauses)
on behalf of the UEN Group. - Mr President, I would like - I do not think any of my colleagues have done it officially - to congratulate the Portuguese Prime Minister, Mr Sócrates, on a very successful Council and, most importantly, on getting the signing of the Lisbon Treaty.
The point you rightly raise yourself with regard to the issues of how Europe can move forward and face the challenges that are before us is one that has been hindered or retarded because of the lack of efficient decision-making within the Union institutions. And, whilst some in this House might not agree with the final agreement in the Lisbon Treaty and others feel that it went too far, the reality was that the existing Treaties did not equip us well for dealing with those problems. And, if anything, the Conference at Bali proved how important it was that Europe can speak with a single voice on those areas where the European Union has the powers to make those decisions and the ability to act on the global stage.
Obviously, what took place in the Council afterwards is slightly different. And that sets out more guidelines and the way forward that we want to see happening.
I should just like to revert back very briefly to what I consider to be the single greatest achievement of the Portuguese Presidency and that is your perseverance with the Africa Summit. Because, no matter what anybody else says, our nearest neighbour in development terms, in humanitarian aid terms and in risk terms is the African continent and for too long too many Member States, too many prime ministers of Member States have been standing on their high horse showing high indignation because one particular person in Africa was wrongfully abusing people's human rights and freedoms.
But then we condemned all of Africa through a failure on our part in Europe to help them to build joint and common strategies with regard to how we process development and allow Africa not just to grow economically or in trade terms but to allow them to take leadership roles to help those countries in Africa that have been successful and to give guidance and direction to other countries that need to be brought forward.
In a lot of ways this is mirroring what the European Union did at its very early stages, when the vision of the founding fathers of the European Union came together after the horrors of the First and Second World Wars. Through their vision they tried to encourage other countries to come forward until such time as we see now: former dictatorships, former totalitarian regimes are now part of the body of democratic families within the European Union.
Prime Minister, I congratulate you and all of your ministerial team, but in particular all of your civil servants, because they are the people that do all the background work and create the opportunities for us to shine and to rise.
Finally, if I could thank the Commission as well, because they have had a great role to play with ironing out some of the creases and the difficulties that have been faced in this whole process.
I wish you all success for the ratification process. In my country, Ireland, we have a referendum when people will have an opportunity to vote, but I congratulate the Hungarian Parliament for their decision today on the ratification process.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, I would also like to thank the Portuguese Presidency for its honest and openly pro-European effort over these six months, and I also think that probably not all but some of the deficiencies that were also pointed out by Mr Watson are more the responsibility of the team than of the Presidency in that, since you cannot get blood out of a stone with the Council we have, it is rather difficult to achieve much more important results. I wanted, very briefly, to mention the three priorities of the Presidency and then make a quick comment on the subject of climate change as part of environmental issues.
On the subject of the Treaty of Lisbon, I believe - as you know, Mr President - that our group has always thought that had we taken a less defensive attitude, it would not have been left solely to the anti-Europeans to define the agenda. I think that what Prime Minister Gordon Brown did was a scandal, and the way he treated all of you and also all of us I think was equally scandalous. I think that we should no longer extend patience towards them and I also think that the way the United Kingdom, but also the other Member States, have got practically everything they wanted in relation to the Treaty of Lisbon, which represents a step backwards with respect to the Constitution or the Constitutional Treaty, should be something that should really make us reflect on the future of Europe.
From this point of view, the mandate of the Reflection Group is no big deal, it seems to me, let us be serious! Because it cannot do this, it cannot do that and it cannot do the other! I say this because my group agrees with Spinelli, the only wise man, the only sage of the European institution and the European Parliament; it also suits me that this group of wise men cannot do much, though I do not really know what the Chairman, Felipe González, can do with his mandate, but we will obviously read his work with great interest.
On the question of Brazil, our basic puzzlement lies in the fact that nobody is focusing any more - or nobody is appearing to focus any more - on the regional dimension of our strategic relations with this part of the world and exactly the same could be said about Africa. I would like to know - you said you did not have time to say - but what is the strategic content of this partnership with Brazil really, in concrete terms? Frankly, it seems to me and to my group that the only thing to emerge clearly is that the European Union's interest in Latin America, and in Brazil in particular, is the interest of its businesses, some more than others.
Yet we wanted a clear strategy towards Latin America aimed at reviving the dimension of regional integration and defining a policy focused on greater collaboration on climate change, that did not simply turn out to be relatively empty support for President Lula's marketing of bioethanol.
As regards Africa, I must say that my group has always been very critical of an approach, of a policy that is stubbornly ideological, as it has been particularly on the part of the Commission, regarding the economic partnership agreements. This à la carte approach concerns us, in that since the African dimension is failing, as our partners have said very clearly, an attempt is being made to reach a bilateral agreement with each of the African countries individually.
This puts me in mind of what the United States did with the International Criminal Court: it is negative and wholly goes against our values as regards development policy. The economic partnership agreements are not an instrument of development policy, and I believe our African partners have told us this loud and clear.
Finally, Mr President, I wanted to thank the Presidency, but also the Commission, for the work done in Bali, but I think that the hardest part will come now, with the translation of all the commitments we made on climate change into laws and regulations. It is great to go and put on a good show and really stand firm in Bali, but then we also need to stand firm within the European Union with clear laws and regulations on this.
Mr President, President-in-Office of the Council, President of the Commission, we have just heard much self-congratulation. I think, however, that the end of an EU Council Presidency should logically also be a chance for the Heads of State or Government to make a critical assessment of their action in view of the challenges to be faced. A check-up of this kind is particularly important at a time when a financial crisis is flaring up, when mobilisation against global warming is causing a struggle, the outcome of which is uncertain, and when the international community is attempting to revive a peace process aimed at resolving the conflict that most epitomises our era.
Let us start with the financial crisis. For once we are hearing the truth from a leader writer at the Financial Times, Martin Wolf. 'What is happening ... is a huge blow to the credibility of the Anglo-Saxon model of ... financial capitalism', he writes. When will the European Council have such a burst of lucidity? More generally, is this really the moment to be pushing free competition to the detriment of employment safeguards and trade union rights, as two alarming judgments by the Court of Justice - the Viking Line case and, more scandalously still, the Vaxholm case - have just illustrated? Is it by going into a downward spiral on employment rights that the EU plans to deal with the challenge of globalisation? Do you believe that Europeans will, in the long term, accept this unravelling of what they have gained, in the name of the free market and the holy grail of competition? You are too easily reassured, Mr Barroso. One opinion poll does not announce confidence any more than one swallow makes a summer.
Next, the climate. Europe claims to be at the forefront of this battle, and in fact the targets set by the 27 Member States for reducing emissions are on the right lines. But what happens to concrete measures, the moment the industrial lobbies get to work on the decision-making of the EU's highest authorities? We will have a clearer idea tomorrow, when the Commission presents its new standards for carbon dioxide emissions for cars.
Finally, assistance to Palestine. Well done for the financial commitment - provided that it is adhered to, of course. But where is the EU's political commitment? What about the clear need for the removal of 550 military roadblocks, for the end of the blockade of Gaza, for the effective freeze on settlement in the West Bank, for the release of prisoners, for an end to the humiliation? When will we see an end to the self-censorship with regard to the occupier, to use the terms of the report by Mr de Soto, the former UN representative in the Middle East?
These are three areas, among others, in which the credibility of the European project could be won or lost.
on behalf of the IND/DEM Group. - Mr President, can I say how much I enjoyed watching you signing the 2008 budget for the European Union earlier this afternoon and - who knows? - perhaps this year the auditors might sign the accounts as well. That would be rather fun would it not?
Mr Sócrates, I have no doubt you are delighted with your Presidency and the fact that last Thursday you got this Treaty signed in that magnificent monastery in Lisbon. But I cannot join in the congratulations of the other Group leaders because to me this simply is not straight dealing. Because what was signed at Lisbon was a constitutional treaty. It is identical in content to the Constitution that was kicked into touch by the French and by the Dutch.
All you have done is you have dropped the 'c' word for fear that will cause offence, you have renumbered the articles and you have given us a treaty. Frankly, what you have been engaged upon is nothing better than a giant deceit. A deliberate attempt to force the Constitution upon the peoples of Europe but without having the courage to call it that.
It is dishonest; it is designed purely to stop there being referendums in Member State countries. And, behind all of this, is this new and I think extremely dangerous form of Euronationalism, the desire to create this state. And it does not take 'no' for an answer, and it is not prepared to stop at anything. You only have to see in this Chamber when the anthem - the anthem which is not even supposed to be in the new Treaty - is played and you see people standing here, ramrod straight. The European project is about nationalism.
To impose upon people a new nationality, a new legal order without first seeking their consent is a damn dangerous thing to do. So please finish your Presidency well. Keep your promise to your people in Portugal. Give the people in Portugal a referendum. That will encourage the other Member States to do the same. Frankly, if this Treaty is as good as you say it is, then go out there and sell it to the peoples of Europe.
(Applause from the Independence/Democracy Group)
- (PL) Mr President, on 13 December the leaders of the EU Member States signed the Reform Treaty in Lisbon, i.e. the renamed, late lamented European Constitution. Sadly the signatories did not know what they were signing; they did not know because a consolidated version of it does not exist. Every so often the Treaty makes reference to some other document, and that leads on to more references. It is deliberately this complicated so that no-one can get their head around what it contains. To conclude, there are 25 pages of explanations, with three columns linking the article numbering of the old treaty to the provisional numbering of the Treaty of Lisbon, and to the numbering that will apply after the consolidated version is completed - total chaos.
Portugal, are you not ashamed that such a half-baked document bears the name 'Treaty of Lisbon'? Portugal, are you not ashamed to have to accept the humiliation of the timetable imposed under the German Presidency as part of standardisation? Portugal, are you not ashamed of cheating Europeans by presenting something for their acceptance that they do not want; something they would certainly reject in the event of a referendum, and something they have rejected once already? Shame on you, Portugal!
(PT) Mr President, President of the Council, ladies and gentlemen, congratulations, this has been an excellent Presidency. Commission President, congratulations for your support and commitment. Interinstitutional cooperation worked and produced good results. I also have to say that I did not grasp the meaning of Mr Schulz's speech and I did not understand the reference to the Bolkestein Directive that President Barroso inherited from the previous Commission.
In this Parliament, we have seen excellent cooperation between the President of the European Commission and the Commission itself with Parliament; all the MEPs worked together well - the Portuguese Members can attest to that - and the PSD members are proud of having contributed to the success of this Presidency.
Moreover, Portugal has always given of its best when it has had the Presidency of the Council. That was the case in 1992 with Mr Cavaco Silva and the then Minister for Foreign Affairs, João de Deus Pinheiro; it was the case in 2000, with Prime Minister António Guterres; and it has been the case in 2007, for our third Presidency of the Council, with José Sócrates and Minister Luís Amado.
I would like to highlight a symbolic measure that President Sócrates mentioned earlier: the Council's recent approval of the European Day against the Death Penalty. This is the Europe that we can be proud of, the Europe of common values, finally shared by all Member States without exception. I would also like to recall three structural measures that were taken in the course of these six months that I believe were the most important: the end of the institutional crisis, with the adoption of the Treaty and the proclamation of the binding European Charter of Fundamental Rights, the historic extension of the Schengen area, an issue which, as you know, I followed personally, taking in a further nine Member States and nearly four million square kilometres, which could be achieved this year only with Portuguese skill in finding a solution, and the adoption of the important strategic Galileo programme which some would prefer not to exist, leaving the United States, Russia and China with a monopoly.
Congratulations, Prime Minister Sócrates, and a Merry Christmas and a Happy New Year. The European Presidency was a Presidency with results, but 2008 will be a quite different year - the sceptic in me would be surprised if the Portuguese do not demand results in national politics too. I am among those who believe that he is a better President of the Council than Prime Minister of Portugal.
(PT) Mr President, how was it possible to do so much in so little time? This question by an MEP sums up well the general opinion on the Portuguese Presidency of the EU: a success. In response to Mr Carlos Coelho, allow me to say that I wonder how it was possible to achieve the results that everyone can see and acknowledge as EU President while, at the same time, in Portugal he achieved what he did; he almost seems to have the gift of omnipresence. Also, if there is one thing the Portuguese Prime Minister cannot be accused of, it is of not having done his duty in both jobs and of not being where he should have been or needed to be.
Ladies and gentlemen, I have very little time to say much that I would like to say; two minutes are not very long. But they are long enough to thank, congratulate and acknowledge many people's contributions, but also to draw attention to the fact that some doubted, some did not believe. Fortunately, however, there were those who did believe and people with the fibre of José Sócrates, Prime Minister of Portugal, will go down in history for their determination, precisely because they did believe, they believed and made it happen, which is why we have the Treaty of Lisbon. I do not mean to steal anyone else's thunder, as others deserve credit too, but were it not for his and our determination we would not today have the Treaty of Lisbon, were it not for his and our determination we would not have had the Brazil summit, nor the Africa summit. These are just three examples out of the many others I could mention.
Moreover, times have changed, wills have changed, the Polish Government has changed and now we can even celebrate a European Day against the Death Penalty. Therefore we should be pleased, congratulate ourselves and above all thank the President of the Council and his whole team, the Portuguese diplomatic corps, the Foreign Affairs Minister, the Secretary of State and the whole Government, and also the President of the European Commission and the Commission itself for their contribution, because it has been a great Presidency and I am very proud of that. Thank you.
Mr President, the negotiations in Bali on climate change were a success, but we have to think further. It was a successful first step on the road to Copenhagen. The participants from the European Union's different branches did a very good job and the Portuguese Presidency held it together in a very good way. But I would like to focus on the question marks and the problems we face, and this mainly concerns a couple of topics.
Firstly, the roadmap. We have to keep track of every meeting on the road to Copenhagen. We have to do it in cooperation and fully realising the measures or the tools of the new Treaty, and do it because there will be codecision on these issues in the future. That means other working methods and more cooperation between the Commission, the Council and Parliament, and I look forward to this.
Let me now turn to the problems. We have to engage with the G77 Group on forestry, the combination of technology transfer and the fight against poverty and climate change. This could be better prepared than in Bali, and it is absolutely necessary to do this.
I have here in my hands the full Commission Lisbon Strategic Package. It is not only the Lisbon Treaty but also the Lisbon Process that we have to merge together and with the work of climate change. I think there is still much to prove if we are to talk the talk and walk the walk and fulfil the promises Europe made in Bali.
- (LV) Mr President, I would like to congratulate the Portuguese Presidency on its achievements. The Presidency has successfully managed to crown its full agenda with a new treaty. This was a period during which agreement needed to be reached on the Reform Treaty, not only in order to increase institutional capacity, but first and foremost to ensure that the Member States retained faith in their ability to agree. The Portuguese Presidency has set a standard that can serve as a good reference point for future presidencies, and we need to continue on this note. The Treaty of Lisbon must develop its appeal, particularly since it will not be put to a referendum in the countries that rejected the earlier version. We need to show European citizens and the rest of the world that Europe has really become dynamic and has achieved technical agreement, and that the European Union is not only an economic project, but also involves collaboration aimed at achieving social objectives. The European Union will be able to demonstrate the benefits of the Treaty of Lisbon if it can agree on rapid, far-reaching economic reforms. EU policies provide many solutions that are respected globally, such as decisions by the European Competition Network or actions to reduce climate change. There are, however, quite a few areas where the European Union has for a long time been indecisive. For instance, it was unable to agree on a common policy on security of energy supply and the liberalisation of the electricity and gas markets, which in a variety of ways will determine the European Union's competitiveness on a global scale in a variety of ways. The European Union's ability to introduce internal reforms will determine its ability to act externally. Dynamism within the European Union will increasingly determine its international status, its attractiveness in the eyes of potential Member States and also its absorption capacity. The adoption of the Treaty of Lisbon should mark a dividing line to dispel arguments about the European Union's ability to absorb countries that convincingly meet the accession criteria, and I hope that Ukraine will soon be given an opportunity to demonstrate its wish to join the European Union. Thank you.
Mr President, 2008 is set to be a decisive year for us in the European Union and, indeed, the Lisbon Treaty will potentially shape the Union's future irrevocably. Proponents of the Treaty here today state that its primary purpose is to streamline decision-making powers. That is not true. This in fact is again an ambitious political strategy to move decision-making in critical areas away from Member States to the institutions of the EU, institutions that remain beyond the democratic reach of citizens. Provisions relating to national parliaments, citizens' petitions and subsidiarity are merely tokenistic.
In Ireland, we will have an opportunity to vote on this Treaty, and I am sure our Taoiseach must envy French and Dutch leaders who can ignore the views of their citizens or other leaders who are not obliged to put the Treaty to their people. In Ireland our government pretends that our reputation as good Europeans requires acceptance of this Treaty. In fact the values of democracy, of social inclusion, of building peace, to which the EU is rhetorically committed, are best protected by good Europeans rejecting this bad Treaty. Irish people do not need the great and good of Europe telling us there is no alternative to Lisbon.
I should like to say to those EU leaders who have taken an interest in our country: if you are so keen to be involved in a referendum campaign, organise one in your own country. If not, then let us get on with our debate and take our democratic decision.
Mr. President, I gave my apologies in writing for the events last Wednesday when I became aware that a member of my Group had pushed an usher. The ushers behave very calmly and professionally and deserve our respect. A peaceful visible demonstration ran out of control. I am very sorry for that because the Lisbon Treaty deserves visible protest.
Prime ministers have cancelled the results of two referendums. If it had been in Venezuela every one of us would have protested. Now, all the prime ministers applauded their Danish colleague when he told the Summit how he had cheated the Danes on a referendum.
The new Treaty was negotiated behind the most closed doors I have observed in my 29 years in this Parliament. One fourth of the members of this House were excluded from influence and knowledge on the re-mix of the Constitution articles into the Lisbon Treaty. Prime ministers signed a treaty none of them had read in its final renumbered edition, and Hungary has now ratified something they also have not read.
The Council was asked to cheat the public by hiding and renumbering and changing the line spacing so a bigger treaty could be presented like a mini-treaty. This behaviour deserves democratic protest.
- (DE) Mr President, there is no question that you have securely moored a lurching ship to the Tejo Quay here. The issue is simply: what is on the ship? Has what the former German President Roman Herzog observed so critically about the Constitution now been cleared up? Does it not come ashore any more, is it no longer on the ship of the Reform Treaty? Or are you simply pushing it aside?
You say that we have the capacity to act. There is something in that. It is just that this is still not a democratic value. Even dictatorships are proud when they are able to demonstrate the capacity to act. And what about the matter of justice - where is the progress there? I think there would be a way out of this bureaucratic impasse and the waste into which you have manoeuvred yourselves here. This would be the referendums. It is a shame that you are avoiding these if you are so convinced that you have moored the right ship to the Tejo Quay.
Mr President, may I compliment the Prime Minister for his statement today and on his time as President-in-Office of the Council.
I am pleased that the European Council remains committed to action on climate change. I welcome also the commitment to addressing the remaining barriers to completing the single market, although I am concerned that the Lisbon Strategy emphasis seems to be moving away from the need for economic reform towards the so-called 'social model'.
I suspect the Lisbon meeting was a gathering that the British Prime Minister will not look back on with pride. He signed up to a Treaty on which he promised the British people a referendum. He has now reneged on that pledge. I believe the Treaty fails to address the fundamental issues of transparency and accountability - bringing Europe closer to the people - that the Laeken Declaration made a priority.
Mr Brown's behaviour in Lisbon was both extraordinary and maladroit. By signing the Treaty at all, he upset the majority of the British people; by snubbing the formal ceremony, he insulted his fellow heads of government. Even by his standards, this was breathtaking political miscalculation.
The announcement that there is to be a reflection group on the future of Europe is not welcome. Why do we need yet another body when we have just had three years of self-imposed agonising over the Constitution? Mr Brown says there will be no more institutional debate. He said, and I quote, 'It is time to focus on the economy, on security, on the environment'. Yet Mr Sarkozy in effect says, 'au contraire - it will think big'.
As he said, and I quote, 'the job of the group is to define a new European dream.' I thought that is what Mr Giscard d'Estaing was supposed to have done. I feel a little confused. Perhaps the Prime Minister can help me.
- (DE) Mr President, President-in-Office of the Council, alongside all the successes of the last six months, the signing of the Treaty of Lisbon is certainly the absolute highlight of the Portuguese Presidency. I think that this Treaty of Lisbon, which will also go down in the history books, is the third significant European treaty after the Treaty of Rome and the Maastricht Treaty.
After the Nice Summit in December 2000, therefore exactly seven years ago, this Parliament showed a great deal of energy and commitment in achieving an improved European treaty and I believe the entire Parliament will thank you for the fact that it can now become a reality seven years on. It can become a reality if all 27 Member States also ratify it, as has been repeatedly stated here. Last week in Strasbourg I was shocked, to be frank, that there is a coalition of nine countries opposing Europe from the radical left to the radical right. Let us not be fooled: many who say here that they want to include citizens in truth merely want to confuse them and obstruct Europe. This is not about citizen participation, but about halting further European unity.
One of the visions of the Treaty of Lisbon is the creation of a European democracy, and this is new: it does not exist anywhere in the world. May I say thank you that the regulation on the European parties has also come about under your Presidency. We really have created a masterpiece at first reading. It is also the basis for European political foundations and therefore for many platforms for setting up a European debate and publicity for Europe. I should like to say in conclusion, Mr Sócrates, that we have planted a seed here, which in just a few years will grow into a tall tree with many branches. I hope that these branches will already be visible in the campaign for the next European elections in June 2009. Many thanks for your Presidency.
Mr President, I think our experience of the Presidency is that, where qualified majority voting is permitted to work, such as revising the financial perspectives to support Galileo, we make progress.
Where QMV can be deployed but is not - such as the Working Time Directive - decisions are missed, compromises do not emerge and no progress is made. The Treaty of Lisbon extends QMV. Let us in the future show complete self-confidence in deploying it.
But it is the Treaty of Lisbon and the Charter that will endure as the lasting testament to a Presidency managed with skill, efficiency and charm. Obrigado.
(SK) Thank you, Mr President, ladies and gentlemen, today our sitting closes one of the most important EU presidencies of the last decade.
It has not been a typical six months in politics, with the presiding country striving to coordinate the EU Member States. Following the highly successful German Presidency, which succeeded in concluding the period of reflection on the Constitution, the Portuguese Presidency successfully oversaw the signing of the so-called Lisbon Treaty. As in the past, when Portugal entered the history books as a founder and discoverer of a new land, European modern history will remember Portugal as the founder of a new history within the framework of the European Union.
I believe that the position of the European Parliament will, in the context of this agreement, have a far greater importance than it has had to date.
Besides this fundamental document, the Portuguese Presidency is also to be commended for the European Union-Brazil summit as well as for the recently concluded European Union-Africa summit. Both of these summits have laid solid foundations for the activities of the countries that will hold the presidency in the future and for increasing the influence of the European Union in those parts of the world.
Mr President, I would like to thank you for your endeavours and wish you a happy Christmas.
Mr President, I would like to join in the thanks and congratulations to the Portuguese Presidency. I have a view, albeit a prejudiced view, that the smaller the nation, the better the presidency, but we will leave that aside for one moment.
Thank you particularly for the work you did on the EU-Africa Summit, the EU-Brazil Summit, the integrated maritime policy and - above all - bringing the signing of the Lisbon Treaty to a conclusion.
There will be no Treaty until all 27 Member States have ratified the Treaty. There is a danger, in the way we speak here and in the language we use and in the tense of our verbs, that there is an assumption that this Treaty is going to be ratified by all 27 Member States.
My own Member State, Ireland, has to have a referendum, and we willingly have a referendum - even though I would be dishonest not to say that there was just a slight level of almost jealousy when I heard how easy it was for the Hungarians to ratify.
The difficulty will be with the referendum in Ireland, with the risk - as in the previous referenda - that our electorate will take out their increasing frustration with the present government by being tempted to vote against the Lisbon Treaty referendum when that is not their intention at all. It would be really to give a kick to the government, a mid-term kick to the government you know where. And I appeal to my colleagues in Fine Gael, who will be doing everything possible to make sure this government successfully achieves the ratification of the Lisbon Treaty through the referendum, to get out there and to sell the message, to engage with the people, to invest in the message in a PR machine that will ensure that we give Europe the answer that it actually deserves.
Nothing can be taken for granted. We need to remind our Irish electorate that it is only since we joined the European Union that Ireland has become truly independent, culturally and psychologically. Membership of the Union has broadened our horizons and encouraged us to look outwards.
Ireland's success in leaving behind the oppressive legacy of colonialism and in building the new relationship with the UK, which has underpinned the Northern Ireland peace process, must be seen as a significant part of modern European history, paralleling the fundamental rapprochement between France and Germany.
I admire Ireland's membership and contribution to the Union. I look around me at home and I see a confident, pluralistic society far removed from the introspective sectarian Ireland in which our parents and grandparents were raised. Europe has helped Ireland define our place in the wider world. We deserve to return that to Europe by ratifying the Lisbon Treaty. Take nothing for granted, colleagues, until it is done. It will not be easy.
Ms Doyle, when you refer to the size of the country which has the Presidency, did you mean that the Irish Presidency could have been even better?
(Laughter)
(PL) Mr President, first of all I would like to acknowledge the work of the Portuguese Presidency, and that of Prime Minister José Sócrates in bringing about the signing of the Treaty of Lisbon. This is a major achievement for Europe, a very important and historic moment following years of deep crisis for the European Union.
Meanwhile, all of the EU Member States will need to ratify this Treaty during the coming year. This will not be easy - we are currently witnessing the cynical manipulation of the instruments of direct democracy against European democracy.
I have no hesitation in saying that those who today view the institution of referendums with cynicism do not do so in good faith. We witnessed this in Strasbourg a week ago, when various extremists from the European political scene raised the slogan of referendum, something that is of value in itself, against the European Treaty, and thus in fact against the European system of liberal democracy.
Mr President, today I also wanted to mention something of a very personal nature. In Eastern Europe 25 years ago we raised the slogan of a Europe without borders against dictators in our country. Today, this week, Europe really has become a continent without borders - the European Union - in a symbolic, technical and organisational sense. This is a great moment for the peoples of the countries of the EU nations.
- (ES) Mr President, I would like to appeal for responsibility on the part of the Council, the Portuguese Presidency and the Commission on the Soil Directive that is before the Council.
After wide-ranging debates, Parliament approved a proposal that was much more open, less bureaucratic and much more flexible than the Commission's. It approved it after many debates, by 496 votes to 161. This was a message we sent to the Council, that it was unable to negotiate sufficiently last week.
The Council and the Commission failed to understand that Parliament was proposing a new way of legislating in the Europe of 27, with different regulatory developments and experiences, and different bureaucratic systems. We need to look for new ways of getting closer to the citizen. The solution is not to legislate less, not a legislative blackout, but rather to find more open and flexible formulae as proposed by Parliament.
We proposed a document defining the result to be achieved - as Article 249 of the Treaty says - and, in exchange, to leave to the Member States the choice of form and methods. If Europe wants to lead the way on climate change and the environment, it cannot rely only on policies based on regulation, taxation and the judicialisation of environment policy. We need to learn to understand one another in liberty and flexibility. That is what is being asked of a young Europe.
President-in-Office of the Council. - (PT) Mr President, I will begin by saying that this has been a Presidency in the service of Europe and a pro-European project. It has not been a Presidency to please everyone, but a Presidency for dividing the waters, receiving the praise of those who are in favour of Europe, but also suffering the protests of those who are against Europe. We are proud of that, too. Those who boo the speakers, those who try to disrupt the exercise of democracy in parliaments, need not apologise, because we have actually proclaimed here the Charter of Fundamental Rights, which enshrines tolerance as a fundamental European value, and tolerance even of those who do not understand the democratic spirit and behaviour.
Next, ladies and gentlemen, I would also like to say that I do not share the often puerile and infantile vision of those who believe that there is an absolutely fundamental separation between foreign and domestic politics. In my country the Portuguese Presidency is taken very seriously and all our Prime Ministers, myself included, have had the good sense to regard its work as crucial and a priority whenever the Portuguese Presidency has come round, because the European project is also an internal political issue for Portugal, not just about foreigners and Europe. No, it concerns us, the Portuguese. This is why the Prime Ministers have always given a priority commitment to European action and the European agenda, because we are well aware that, in European affairs, we defend our interests through the European project.
Do you know what? I also belong to a party, and fortunately a country, where we follow Churchill's rule: we never criticise or attack our own government abroad. We save it until we get home; then we make up for lost time when the government is in a position to defend itself. It is more loyal; that is how we behave in Portugal; that is the dignified way in which Portuguese tradition and the Portuguese political culture behaves when it has the EU Presidency.
Next I would like to emphasise one important reason why I believe we have made progress this past year. We have made progress, if we look at Europe at the beginning of the year and we look at Europe at the end of this year, we will see that we have made progress, and we have made progress too in relation to the programme jointly defined by the three Presidencies, and that helped. This coordination between the three Presidencies, duly linked to the Commission's programme, helped Europe and I believe that it is my duty to give you my own experience; I believe that this helped me a lot and helped to coordinate with the previous Presidency. I have always said of the Lisbon Treaty that it owed much to the previous Presidency, Angela Merkel's Presidency and her leadership to obtain a mandate, without which we would not have had the Treaty.
Someone asked 'Why Brazil?' That is an easy one. For the same reason that we have a strategic partnership with China, India and Russia, and not having one with Brazil is a mistake, because nothing is achieved in the world - I am just stating the politically obvious - nothing is achieved in the world in the environment, or in trade, without Brazil. Brazil today is a new international partner of major and vital importance and that is why I judge that the EU's external policy is better, more coherent and more comprehensive with a partnership with Brazil.
Next, perseverance at the Africa summit; someone mentioned that, perseverance. That is it, we persevered. I remember well, a year and a half ago when we talked about the Africa summit, no one really believed we could pull it off. Everyone pointed to the difficulties and obstacles, but we persevered because we always felt that we were right, that it would be a mistake not to do it, and we always felt that there was a will to do it on both sides and we were right. That is another reason why the summit was a success.
In the end, this Presidency moved Europe forward, that is what I wanted to say. However, we only moved forward; it is not the end of the story. No, we are far from the end of the story. Just a small step; I am well aware of the scale of it; I am well aware that politics is a ceaseless effort, and as one task is completed there will be another one to be done. I am aware, too, that on migration we need to make progress with the 'blue card'; I am well aware that we need to go further on flexicurity; I am well aware that there is much to be done, but we did move forward in all those areas. We did not move backwards; we did not stand still; we moved forward. After all, the European project over the past 50 years has consisted of nothing but small but firm steps forward. That is why I am telling you this, because I am firmly convinced that with the Portuguese Presidency we moved forward and made progress and what we did was for the good of the European project; nothing else, the European project, as I said, because we were always guided by the interests of our own country, which are defended through the European project. A country that wants to share its sovereignty with the others and wants to take part in this extraordinary adventure which is to see 27 countries share their sovereignty in areas that 20 years ago were regarded as areas of national security. Sharing that sovereignty is giving an example to the world of cooperation for peace, for development, and this is the European adventure. I just feel honoured to have made a small contribution to that and I would just like to leave you with the pride that the Portuguese feel for that. My country has always been pro-European. The Portuguese are very pro-European; they believe in Europe and, like me and many of you, they were also frustrated that Europe had been dragging its feet for three years. They wanted to overcome the deadlock; they wanted to move ahead. We have moved ahead and what is more we did so with a treaty that is named after our capital. I also wanted to tell you how proud and honoured my country feels to have had the opportunity to serve Europe over the past six months. Thank you very much.
Commissioner. - (PT) Mr President, ladies and gentlemen, to conclude a very interesting debate, I would like very quickly to highlight a point that Prime Minister José Sócrates also mentioned just now, which I think is an important lesson for the future.
I think it is legitimate and fair - I have already done so and not just to be polite - to heartily congratulate the Portuguese Presidency on its work. The Presidency, however, also had the good grace to share the credit for this success with the other institutions and even with other Presidencies, notably the German Presidency, and the fact that we have already worked together with the next one, the Slovenian Presidency. I believe that it is important to reflect on these conclusions of the President-in-Office of the Council, the Prime Minister of Portugal, because, as Mrs Doyle rightly said, we have yet to ratify the Treaty.
We must not split the European camp. In this Parliament, we have several political families, but after hearing some speeches, I had the impression that certain people think that we can now polarise the European debate again. It is natural and legitimate that various paths for the future of Europe should be expressed, and that the various political families should submit proposals that are often contradictory. What seems to me a grave error, which I frankly wish that no one will do again, would be to go back to attacking Brussels, or attacking the European Commission, or resort - on the right or the left - to facile criticisms of the European institutions. It would be a very grave error.
The various political families, the various institutions, must make their proposals, but they must have the intelligence and political strategy not to split the European camp, especially not artificially. As the Portuguese Prime Minister, the President-in-Office, rightly said, there is a time and a place for everything; there is the national place and the European place. If we now split the pro-European camp, which ranges from left to right via the centre, but which is sincerely in favour of European progress, in my view that would be a very grave error. I say this with the authority of a Commission President who has always tried to make a modern agenda compatible with European competitiveness as a social vocation, has even tried to correct mistakes made earlier, not by my Commission, and has endeavoured - working loyally with the Council and Parliament - to reach new consensuses in favour of Europe. That is what I wanted to say, at Christmas time, in response to some speeches rather less in the Christmas spirit, to say that we at the Commission will continue our work fully committed, endeavouring to complete what has been an extraordinary project, that the work of the Portuguese Presidency - and I once again congratulate Prime Minister Sócrates and all his team - has left in a much better state than we have had for some time.
The truth is this: when we think where Europe is today and where it was two or three years ago, we are right to be confident and I therefore wish you all an excellent 2008, full of success for each of you personally as well as for Europe.
President of the Commission, many thanks to you, too, for your work. Ladies and gentlemen, I should also like to say just one thing: we have rightly complimented the Portuguese Presidency, we have commended the Commission, but without the European Parliament, this Treaty would no longer even be on the table and therefore we also have cause to be proud that we have always held our course with the great majority of the European Parliament.
The debate is closed.
Written statements (Rule 142)
in writing. - The signing of the Reform Treaty was the highlight of the Portuguese Presidency of the Council, and the news that the Hungarian Parliament has already ratified it (despite not yet having the benefit of the European Parliament's views on it, as we will vote in February) is welcome.
There has been much comment on Gordon Brown's late arrival at the signing ceremony, which some claim as reluctance. In fact, it can be read the other way: despite the diary clash (with his first appearance as Prime Minister at the Commons Liaison Committee) making it impossible to be there in time for the ceremony, he insisted on going anyway to sign in person rather than leave it just to David Miliband, which would have been perfectly possible.
in writing. - (PT) In this debate on the Portuguese Presidency, the President of the Council of the European Union placed special emphasis on the Treaty that takes up the essence of the so-called European Constitution, and to which he wishes to associate the name of Lisbon.
Unfortunately, this has not been a good Presidency for the workers and poor of the European Union.
One cannot be satisfied knowing that the Portuguese Presidency managed to consolidate the neo-liberal path, with even freer competition, so that economic and financial groups can impose their terms and prosper on the ruins of micro-enterprises and SMEs and the privatisation of public services, so that they can bring to bear their reading of flexicurity as a real weapon to exploit anyone who works, perpetuating the increasingly neo-liberal practical application of the Lisbon Strategy.
As was clear from the debate, the European powers will try to consolidate and expand their power, seeking to circumvent the right of the peoples of each country to express their opinion on the Treaty in a referendum, after a democratic discussion of the content of the text that is to be signed. The propaganda campaign is being prepared by the powers and power elites which, in the various countries, support right-wing policies, attempting to escape referendums, except in Ireland, where it is compulsory.
Ladies and gentlemen, on the occasion of the conclusion of the Portuguese Presidency I would like to express my satisfaction that as of 21 December 2007 the internal borders of the Schengen area will become a thing of the past.
Prime Minister José Sócrates, I would like to express my appreciation and thanks for your personal involvement and Portugal's spirited stance in striving to make the free movement of persons, one of the four fundamental freedoms of the Union, a reality for the citizens of nine Member States, including my own, Slovakia, by the planned deadline.
The road to this long-awaited freedom within the EU was not easy and on several occasions it seemed that the entire project had reached an impasse. A year ago there was not much to celebrate, as the European Commission was advising at that time that the date of the enlargement of the borderless area be deferred to 2009. This delay was caused by difficulties in the preparation of SIS II, designed to increase the potential of the present SIS and allow its enlargement to the East of the EU.
Several Member States were unwilling to seek a solution; the Portuguese representatives, however, did not hesitate. Shortly after the first signs of a crisis, the approval of the elegant 'SISone4ALL' solution proposed by the Portuguese offered a glimmer of hope that the long-awaited enlargement of the Schengen area might be achieved.
Thanks to the constructive approach and the subsequent determination of the Portuguese Presidency this year, we will have a Christmas without passport controls.